UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 12, 2011 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 0-14939 63-0851141 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) laza Avenue, Suite 200, Bentonville, Arkansas 72712 (Address of principal executive offices, including zip code) (479) 464-9944 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Company’s 2011 annual meeting of stockholders was held on October 12, 2011.The record date for such meeting was August 26, 2011 on which date there were a total of 9,818,185shares of common stock outstanding and entitled to vote.The following four matters were voted upon by the Company’s stockholders at the annual meeting.The numbers of votes cast for or against, as well as the number of abstentions and broker non-votes, for each of these matters are set forth below. 1.To elect directors for a term of one year: Votes For Votes Withheld Votes Abstained Broker Non-Votes Daniel J. Englander William H. Henderson William M. Sams John David Simmons Robert Cameron Smith 93,748 Jeffrey A. Williams 2.To approve an advisory resolution regarding the Company's compensation of its named executive officers. Votes For Votes Against 547,087 Votes Abstained Broker Non-Votes 3.To determine the frequency with which stockholders will consider and approve an advisory vote on the Company’s compensation of its named executive officers. Every Year Two Years 79,664 Three Years 620,290 Votes Abstained 325,355 Broker Non-Votes 882,415 4.To ratify the selection of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending April 30, 2012. Votes For Votes Against 109,878 Votes Abstained 5,742 Broker Non-Votes 0 No additional business or other matters came before the meeting or any adjournment thereof. After consideration of the stockholder vote regarding the frequency of stockholder advisory votes on executive officer compensation, our Board of Directors has determined that the Company shall hold future stockholder advisory votes on named executive officer compensation every year until the next vote on frequency, which will be no later than the Company’s annual meeting of stockholders in 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. America’s Car-Mart, Inc. Date:October 13, 2011 /s/ Jeffrey A. Williams Jeffrey A. Williams Chief Financial Officer and Secretary (Principal Financial and Accounting Officer)
